 

ca: :18-cv-01362 ment 53 Filed 11/23/20 Page 1 of 3 Pagel eal 3
ae bor SED

| 23 200
| sae

 

 

mY Le .
U.S. Disirics Gout
m

+
q

 

 

United States Distich Com
Southern Distriet of Wrest Virgin a
?\ 4 re Cose Numbeci, a1G-cv-O136a
Ou it
Perey Ryshavon Woody

ALS

| eotendants

South Central Kea. dnl Darl Fluthocity
Yedi ca\ Staft

aa LN Orandiuan

r

,Lhocal Rule of Cul Procedure 5S. |
L Entry of Orders

Except For good Cause, No order Ma

he. presented for Entry unless ib bears
the Zignature of the “unrepresented
party.

As Ov Veo Se lidvgank every Win Haak
ws Inwen tumed th Coe My Case Sho ulel
be ace enter Ond 15 teune.|

 
Case,4:18-cv-01 62 Document 53 Filed 11/23/20 Page 2 of 3 PagelD #: 335
Yona dot 4
One

j Local Rule. of Civi\ Procedure 33. 5

bias ond Yresucice _

The United States Distich Cours for the.
Southern Diskereh of West Viren’ a, Showed
aspire to Achieve absolute fairness
in the determinortion of Cages ond Matters
before, it on, Nhe Vighest Shenchonds of
Peo tessionalism uman Aecenc Onc,
Considerote belawior tovand
litigants.

Coen Such Conduck or ShobementsS hear
No reasonoble telab\onshi p to A Wood fot
elart Lo ArQUe OF ECESeny HK positon
or the Merits,

Yudicial of Picers Must ensare. that
APPro priate ackion 15 taken Lo reSservye
oO WNeutca\ and Laie Locum for all persons -

iw Perey Kyshawn Wood: am a Pro Se
Litiaant — Cepresentin: muy elt from
Sal”, because 1 wasn F DSern OH layer
anc Goer Newry Kunal has lozein Aurned La ‘hs
Trae. Wns Sail Ws a REQUTATE ON
foc Conruer oad ilheacty ackwihes. —m
Kghbing Yo make Wh ok? oth Db Cech Vie is
Wr tedf When law You mush ensure
action 1S baker orn ea \velnalh. Siace ni

duck. me Were, Rug ust V1, AC\4. > det

 
Case 2:18-cv-01362 Document 53 Filed 11/23/20 Page 3 of 3 PagelD #: 336

Pose Bot

hose wok one carbe uo. Because of
re. Cro, \ Complaint Xbere_ 15 On Versenall
Probe Cqansh We Ve here Krere offices
orn t Wana ho Make ie. make i} oak,

As On Ro Se Vidi gant Ma wm vickum
it Cals \ske oa Nightmare, VWs Soul

i> Known ond las a Repaketron fie
Corrupt od | Hegally achwihus, But off C2rS
obi co Uhat Ane dle ond get On) a
wre Jyh, Siren” More bum olRera<, |
se Was Yel 75 a Yoke,

Tim in ‘Sail Q restntin, wu sel aS

OO Yro Se Vilma me bncod v o ((

Mire Roinks Alok XY rae Sourned in Manoel

mY Whole, Case By IF-cO- SER

Ms ws Cor My _ (Re, We Uniked States, Distret
AL

1S _all Kher DD Woy in Wes
| Parkiculane “Sarl. Wemenber Tm the Vichume_

| Local lo of Civil Croce 36.-\. Admissions

“There. ore work erial Cacks of od ' SDIONS
throug ny Whole case,

Nest of all Khere ore Sufbicient facts ,
chae Fonges Od Vines Nirough Mm Whale cose.

Sincerely Rro Se lit aont

 

| Peace g. Wosdg7 u|r[aca0
